Citation Nr: 0842467	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-29 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to a service-connected right 
ankle disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from February 1976 to February 
1979.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
denying service connection for hearing loss and tinnitus, and 
a July 2006 RO decision denying service connection for PTSD 
and a right hip disorder.  

The issue of entitlement to service connection for PTSD is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.



FINDINGS OF FACT

1.  Bilateral hearing loss did not develop in service and is 
not otherwise shown to be causally related to service, and 
sensorineural hearing loss as an organic disease of the 
nervous system was not shown to be present to a disabling 
degree within the veteran's first post-service year.  

2.  Tinnitus did not develop in service and is not otherwise 
shown to be causally related to service, and tinnitus as an 
organic disease of the nervous system was not shown to be 
present to a disabling degree within the first post-service 
year.  

3.  The preponderance of the evidence is against the presence 
of a right hip disorder either in service or at any time 
post-service, and a hip disorder is not shown as due to or 
the result of the veteran's service-connected a right ankle 
disorder, on either a causation or aggravation basis.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

3.  A right hip disorder was not incurred in or aggravated by 
service, nor was a right hip disorder due to, the result of, 
or aggravated by the service-connected right ankle disorder.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case for the 
hearing loss, tinnitus, and right hip disorder claims herein 
adjudicated.  By VCAA letters in June 2004 and October 2004 
addressing the appealed claims for service connection for 
bilateral hearing loss and tinnitus, and by an October 2005 
VCAA letter addressing the claim for service connection for a 
right hip disorder, the veteran was informed of the notice 
and duty-to-assist provisions of the VCAA, and was informed 
of the bases of review and the information and evidence 
necessary to substantiate these claims.  He was also told by 
the letter that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

The VCAA notice letters addressing hearing loss and tinnitus 
preceded the January 2005 RO decision denying those original 
claims, and the October 2005 VCAA letter addressing the right 
hip disorder claim preceded the July 2006 RO decision denying 
that original claim, and all are now before the Board.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  In the present case, although 
the VCAA letters in June 2004, October 2004, and October 2005 
addressing the appealed service connection claims did not 
address the downstream issues of initial rating and effective 
date with regard to service connection for these disorders, 
such errors are harmless and moot, because the claims are 
herein denied.  The veteran was afforded this Dingess-type 
notice by a March 2006 letter, and his claims for hearing 
loss and tinnitus were thereafter readjudicated by a SOC 
issued in August 2006.  The initial adjudication of the 
veteran's right hip disorder claim necessarily followed the 
March 2006 letter.  

The VCAA letters in June 2004, October 2004, and October 2005 
also asked the veteran to advise of any VA and private 
medical sources of evidence pertinent to his claims, and to 
provide necessary authorization to obtain those records.  It 
also requested evidence and information about treatment after 
service, in support of the claims.  The veteran did not 
provide any records of post-service treatment, and failed to 
submit supporting statements by a treating audiologist or 
orthopedist, or other medical professionals.

The Board notes in this regard that "[t]he duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Furthermore, while VA does have a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The veteran was appropriately informed, including by 
the appealed rating decisions and the SOC, of records 
obtained, and, by implication, of records not obtained.  He 
was also adequately informed of the importance of obtaining 
all relevant records, and of his ultimate responsibility to 
see that records are obtained in furtherance of his claims.  

While additional records were added to the claims file 
subsequent to SOCs in August 2006 and August 2007, these were 
either duplicative of documents already of record, or were 
not pertinent to the claims for service connection for 
bilateral hearing loss, tinnitus, or a right hip disorder, 
because they did not present findings of these disorders, and 
did not address any causal association between service and 
these disorders.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, service treatment records and service entrance and 
separation examinations provide no indication of any hearing 
loss or tinnitus disability.  However, the veteran's service 
records do establish in-service work as an automotive 
mechanic, which may have subjected the veteran to excess in-
service noise.  He was afforded a VA audiology examination to 
address the likelihood of a link between any current hearing 
loss or tinnitus, and noise exposure in service.  VA obtained 
that examination in October 2004, and the audiologist 
appropriately reviewed the claims file and conducted a 
satisfactory examination, with audiometric testing.  The 
Board finds that this examination, taken together with all 
the evidence of record, is satisfactory for the present Board 
decision of the claims for service connection for bilateral 
hearing loss and tinnitus.  38 C.F.R. § 3.159(c)(4); 
McLendon. 

An examination was not afforded the veteran to address his 
claim for service connection for a right hip disorder, 
because the veteran has presented no medical evidence of the 
existence of a right hip disorder, and has not indicated the 
presence of any such evidence.  Rather, the veteran made 
reference to X-rays obtained at the VA Medical Center (VAMC) 
in Pueblo, Colorado, suggesting that these might include X-
ray evidence of a right hip disorder.  However, medical 
records from that VAMC, including 2006 records and records of 
2006 X-ray reports, were obtained and associated with the 
claims file, and these include no X-rays or other findings or 
diagnoses or even complaints of a right hip disorder, though 
other joint disorders are addressed and 2006 X-rays of other 
joints are reflected in those records.  Thus, there is every 
indication that the veteran was simply mistaken, and that in 
fact the records from that facility do not reflect any 
findings, X-ray or otherwise, of a disorder of the right hip.  
Accordingly, in the absence of any evidence of any right hip 
disorder independent of the veteran's bare allegations, there 
is no basis for a VA examination.  38 C.F.R. § 3.159(c)(4); 
McLendon.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed his claims by written statements.  
He expressly denied a desire for a hearing in the VA Form 9 
he submitted in August 2006.  He has not since that time 
expressed a desire for a further opportunity to address his 
claim other than by the written statements already submitted.  
The Board is cognizant that the veteran's authorized 
representative by a VA Form 646 erroneously stated that the 
"veteran will present argument/evidence at his scheduled BVA 
hearing," but the Board nonetheless finds no indication that 
such a hearing was in fact either requested or desired by the 
veteran or his authorized representative.  The Board 
accordingly concludes that any desire to address his claims 
herein adjudicated has been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio, 
supra.  The Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court must "take due account of the rule of prejudicial 
error."

II.  Laws Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Similarly, any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected; see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In the latter instance, the non-service-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's non-service-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. 

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

Certain diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss or tinnitus), may be 
subject to service connection based upon presumed incurrence 
in service if manifested to a compensable degree within one 
year immediately subsequent to service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).


III.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4,000 hertz (Hz) is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service enlistment examination conducted in 
January and February of 1976 included audiological 
evaluation, with pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
5
0
0
5

A service hearing conservation examination in October 1978 
documented as related to his work as an automotive mechanic, 
informs that the veteran did use hearing protection devices, 
and that the examination was administered 16 hours following 
his last noise exposure.  Upon that audiological evaluation, 
pure tone thresholds, in decibels, were, in pertinent part, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
10
10
10
10
10

That examination also provided an undated reference 
audiometric evaluation as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
10
LEFT
15
10
5
10
15


Upon service separation examination in February 1979, on 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

No tinnitus or hearing loss disability is noted in service 
treatment records or upon the service separation examination.  

Post-service, the veteran is reported to have worked as a 
heavy equipment operator, including a crane operator.  

The veteran was afforded a VA audiology examination in 
October 2004 to address current hearing loss and tinnitus and 
any relation to service.  On the authorized audiological, 
pure tone thresholds, in pertinent part, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
40
LEFT
40
40
35
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
veteran reported a 15 year duration of hearing loss, as well 
as constant bilateral ringing in the ears with loss of 
balance.  The veteran then reported at the audiometric 
examination that he had a four-year history in service as a 
range instructor, and a history post service as a heavy 
equipment operator when he wore hearing protection.  However, 
upon the audiologist's review of the claims file, the veteran 
reported a two-year history of service in the Marines as a 
heavy equipment mechanic, with noise exposure in that in-
service work.  The audiologist also noted the veteran's 
reported history of work post service as a heavy equipment 
operator with hearing protection.  

Based on examination and review of the record, including 
based on the history of noise exposure and audiological 
testing results in service and post service, the audiologist 
opined that the veteran's hearing loss and tinnitus are not 
at least as likely as not related to service.  

The Board notes that the veteran has not alleged, and the 
evidence does not reflect, that he had either hearing loss or 
tinnitus to a disabling degree within the first post-service 
year, and hence there is no basis for a grant of either 
bilateral hearing loss or tinnitus on a first-year-post-
service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Also, upon careful review of the record and weighing of the 
evidence, the Board finds that the evidence of record 
supports the VA audiologist's opinion, and that based on that 
opinion and the entirety of the record, the preponderance of 
the evidence is against the veteran's hearing loss and 
tinnitus having begun in service or otherwise being causally 
related to service.  38 C.F.R. § 3.303.  Rather, the weight 
of the evidence is to the effect that the veteran was not a 
shooting range instructor, that hearing loss was not present 
in service, and that hearing loss developed as a result of 
noise exposure after service, rather than due to service.  

The Board has carefully considered the veteran's own 
statements and allegations, but notes their inconsistency, 
including his report to the audiologist of four years as a 
firing range instructor, whereas he was only in service for 
three years, with no record of any duties or assignments as a 
firing range instructor.  The Board also notes in particular 
that audiometric tests in service and upon service separation 
showed normal hearing, with the first evidence of hearing 
loss or tinnitus decades post-service.  

The Board has duly considered the veteran's contentions of a 
causal link to service, but ultimately such questions of 
medical causation are beyond lay knowledge.  Espiritu; cf. 
Jandreau.

Because the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus, the benefit of the doubt doctrine does not apply to 
these claims in the present adjudication. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

IV.  Service Connection for a Right Hip Disorder as Secondary 
to
Service-Connected Right Ankle Disorder

The veteran contends that he has a right hip disorder as 
secondary to his service-connected right ankle disorder.

The veteran has presented no evidence of a right hip disorder 
beyond his personal allegation that he had such a disorder.  
VA treatment records have been obtained, and these reflect 
that the veteran complained of and has been treated for 
disorders of joints, but these do not include the right hip. 
He says he believes X-rays were taken at the Pueblo, 
Colorado, VAMC in 2006 which would show a right hip disorder.  
However, records from that facility have been obtained, and 
while these do include X-rays in 2006, these X-rays reflect 
disorders of the low back, knee, and ankle, but not the right 
hip.  The veteran was offered assistance in development of 
his claim, and asked to provide evidence or information 
concerning his claimed disabilities, including the right hip, 
but he has offered no evidence and has informed of the 
existence of no real evidence of a right hip disorder.  
Accordingly, in the absence of medical evidence of a current 
disorder, the veteran's claim of entitlement to service 
connection for a right hip disorder, either as directly 
related to service, as secondary to his service-connected 
right hip disorder, based on either causation or aggravation, 
must be denied.  38 C.F.R. §§ 3.303, 3.310.  

The Board has duly considered the veteran's contentions, but 
he has not made statements or allegations such as would 
convince the Board that he in fact has a right hip disorder.  
Rather, his statements suggest that he is seeking another 
disorder for service connection, without a medical basis of 
support.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for a right hip disorder is denied.  

REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2008); 
Cohen v. Brown, 10 Vet. App 128 (1997).

The veteran has made several allegations of stressors in 
service in support of his claim for service connection for 
PTSD.  However, all but one relate to his allegation of 
having been a shooting instructor on the firing range in 
service, whereas service personnel records indicate that he 
was an automotive mechanic in service, without any indication 
of work as a firing range instructor.  While the veteran's 
separation document, DD Form 214, does indicate three awards 
for riflery, it also plainly lists his military occupational 
specialty (MOS) as field automotive mechanic, and shows 
military school training in basic and advanced automotive 
mechanics.  The balance of the veteran's service personnel 
records, as well as his service medical records, all of which 
were obtained and associated with the claims file, provide no 
documentation of work or qualifications for work as a firing 
range instructor, or of hearing conservation evaluation or 
testing or consultation as may be associated with firing 
range instruction assignment.  In short, there is no 
corroboration of the veteran's allegation of work as a firing 
range instructor to support his stressors alleged as related 
to that work.  The veteran in his August 2006 notice of 
disagreement alleged that he had been sent to the base 
hospital for a psychiatric counseling evaluation following 
one such alleged incident of a fellow soldier shooting 
himself in the head in front of the veteran while the veteran 
was engaged in instruction on the firing range.  However, 
there is no records of any such counseling evaluation.  It 
thus appears that no alleged stressor related to the 
veteran's allegations of work as a firing range instructor 
may be corroborated, and thus there remains no duty to assist 
the veteran regarding those allegations.  

The one stressor which the veteran alleged which is currently 
corroborated is an incident in September 1976 in which he was 
assaulted and his jaw broken.  That incident is clearly 
documented in the veteran's service medical records.  
However, the VA treatment or examination records which 
provide an assessment of PTSD appear to rely on the veteran's 
alleged stressors related to his alleged but uncorroborated 
work as a firing range instructor.  Hence, they may not serve 
as medical evidence to support a causal link between a 
confirmed stressor in service and current PTSD, to support 
the claim.  38 C.F.R. §  3.304(f).  A further VA examination 
is in order, to address whether the veteran has PTSD due to 
his confirmed stressor of an assault with broken jaw in 
service in September 1976.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran any additional 
evidence or information in support of his 
claim for service connection for PTSD.  In 
particular, ask the veteran to provide any 
independent evidence (evidence other than his 
own statements) he may have corroborating his 
alleged in-service stressors.  The RO should 
undertake any necessary development indicated 
by any response or evidence received.   

2.  Thereafter, the veteran should be afforded 
an examination to address the any current 
psychiatric disability, including in 
particular whether any PTSD is present and is 
related to service.  (If the veteran provides 
satisfactory independent corroboration, or 
such corroboration is otherwise obtained, of 
any in-service stressors other than the 
assault in September 1976, the instructions 
for this examination should be adjusted 
accordingly.)  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should review past records, including 
service records and post-service treatment 
records.  The examiner should address the 
following:

a.  What, if any, are the veteran's 
current psychiatric disorders?  If PTSD 
is not diagnosed, this opinion should be 
reconciled with recent diagnoses of PTSD 
in the claims file.  

b.  The examiner should carefully note 
the veteran's self-reported history both 
in service and after service, including 
in submitted statements and in medical 
records, as well as the intervening 
lifetime activities, experiences, and 
adversities of the veteran between 
service and the present.  

c.  The examiner should assess whether 
the veteran's current psychiatric and/or 
personality or emotional difficulties or 
situation reactions include what may be 
legitimately characterized as a confirmed 
diagnosis of PTSD related to his sole 
corroborated in-service stressor of an 
assault with broken jaw in service in 
September 1976.  In so doing, the 
examiner should render an opinion as to 
whether it is at-least-as-likely-as-not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has current 
PTSD due to his confirmed in-service 
stressor of an assault against him in 
service in September 1976.  The examiner 
should disregard the veteran's 
allegations of stressors related to 
having been a weapons instructor or 
shooting range instructor in service, 
because such duties or assignments are 
not supported by the veteran's service 
personnel records, which clearly document 
the veteran's military schools training 
and duties of assignment as pertaining to 
automotive repair.

c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it, or 
is more in favor of the claim than this 
equipoise position.

d.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims file, and 
the discussion of pertinent evidence.

3.  Finally, the RO should readjudicate the 
remanded claim for service connection for 
PTSD de novo.  If the benefit sought is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


